Citation Nr: 1448304	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-12 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1986 until February 1996. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.  This matter was remanded in December 2013 by the Board for a VA medical examination and opinion. A review of the record shows that the RO has complied with all remand instructions by affording the Veteran a VA examination in April 2014 and issuing a supplemental statement of the case. 

The issue of chronic sinus disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDING OF FACT

The Veteran's sleep apnea is related to active service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2002 & Supp 2012); 38 C.F.R. § 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in July 2010.

VA has a duty to assist the Veteran in the development of this claim. The claims file includes VA medical records, private medical records, witness statements, and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to this claim. Essentially, all available evidence that could substantiate this claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

An essential element of a claim for service connection is evidence of a current disability. The claims folder reveals that the Veteran has been diagnosed with moderate obstructive sleep apnea. (See March 2010 private medical records). Based on the medical evidence provided, the Board finds that the Veteran has met an essential element of having a disability for VA purposes. 

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. Here, the Veteran contends that while on active duty he started to experience sinus problems. (See January 2011 statement in support of claim). The claims file reflects that the Veteran was treated for sinus issues while on active duty. (See September 1986 chronological record and January 1996 sick call record). The Board finds that the above evidence is consistent with the circumstances of the Veteran's service. 38 U.S.C.A. § 1154(a) (West 2002). As such, the Board finds that an element of a service connection claim, injury in service, has been met (i.e. in service sinus problems).

Generally, a third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. In an April 2014 VA medical opinion, the  physician opined that the Veteran's current sleep apnea is less likely than not to have incurred in or caused by the in-service claimed injury, event, or illness. The physician explained that a March 1996 sleep study was negative for obstructive sleep apnea. The physician noted that it was not until March 2010, approximately 14 years after separation, that the Veteran was diagnosed with moderate obstructive sleep apnea. The physician further explained that the Veteran's current sleep apnea is primarily due to his morbid obesity and chronic sinus disease.

The Board finds the April 2014 VA medical opinion to be of little probative value. In the April 2014 VA medical opinion's rationale, the physician explains that the Veteran's sleep apnea is due partly to his chronic sinus disease. However, the physician failed to discuss the Veteran's in service treatment in regard to his sinuses. Notably in January 1996, while still on active service, the Veteran was treated for a sinus infection. (See 1996 sick call record). During the Veteran's January 1996 treatment the tending physician noted that the Veteran had chronic nasal stuffiness, possible chronic sinusitis, and a two year history of difficult breathing. Additionally, the claims folder reflects that the Veteran was treated in 1986 for nasal obstruction, problem breathing, and a mildly deviated septum. (See September 1986 chronological record). The record reflects that the Veteran's sinus symptoms manifested while in service. Because the Veteran's sinus condition manifested in service, and his sinus disease is causally related to his current claim; service connection for sleep apnea is warranted.

In light of the Veteran's confirmed in-service incurrence, the objective clinical medical evidence and the credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for sleep apnea and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). All the elements necessary for establishing service connection are met and the Veteran's claim for service connection for sleep apnea is granted.


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


